ORDER
Per Curiam
Jason Webb appeals the judgment denying his Rule 29.15 motion, after he was convicted of first-degree assault, attempted first-degree robbery, and two counts of armed criminal action. Webb contends the motion court clearly erred in denying post-conviction relief because defense counsel was ineffective in failing to object to the State’s closing argument. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the post-conviction judgment.
AFFIRMED. Rule 84.16(b).